Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/6/2020.   
Claims 8-14 are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over UEDA (JP 2014033605 A, IDS) in view of OZAK (US 20160315524 A1).   
As for claim 8, UEDA discloses a motor vehicle auxiliary unit electric motor (10, 70) comprising:
a permanent-magnetic motor rotor (16, Fig. 1);
a motor stator (12) comprising a ferromagnetic stator body (24) and at least one stator coil (28);
a motor electronics unit (20) which is electrically connected to and which is configured to drive the at least one stator coil, the motor electronics unit comprising,
and an internal ground contact (radially inner surface of 48 contacting to 50 or 72, Figs. 7-9) [0058]; and
a contact spring (50, 72, Figs. 8, 9) which is configured to provide a direct electrical connection between the internal ground contact of the motor electronics unit and the ferromagnetic stator body (Figs. 1, 3, 5-6). 
UEDA is silent to explicitly disclose “an external ground connector” which is configured to electrically connect the motor electronics unit to an external vehicle ground; such that said internal ground contact is electrically connected to the external ground connector. 
Note that the subject matter of the claim is “an electric motor” called as “a motor vehicle auxiliary unit electric motor”. Therefore, the limitation “an external vehicle ground” is an intended use as being an outside element of the subject matter.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 (USPQ2d 1647 1987).
UEDA however discloses the electric motor is for vehicle use.  
OZAK discloses circuit board 18 has ground region 54A that is connected to ground at the vehicle main body [0055, 0068].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of OZAK with that of UEDA to have an external vehicle ground (at vehicle body) for balance of the potentials of the respective portions.  
Refer section “prior art made of record” below. 

As for claim 9, UEDA as combined discloses the motor vehicle auxiliary unit electric motor as recited in claim 8, wherein the ferromagnetic stator body comprises a stack of sheet plates [0058]. 
As for claim 10, UEDA as combined discloses the motor vehicle auxiliary unit electric motor as recited in claim 8, wherein the at least one stator coil consists of a single stator coil (Figs. 5-6 show single coil per tooth).
As for claim 11, UEDA as combined discloses the motor vehicle auxiliary unit electric motor as recited in claim 8, wherein the contact spring (72, Fig. 9) is a helical spring (the coil spring is spiral shape, i.e., helical).  
As for claim 12, UEDA as combined discloses the motor vehicle auxiliary unit electric motor as recited in claim 8, wherein, the motor electronics unit further comprises a circuit board (20A) [0028], and the internal ground contact is arranged on the circuit board [0058]. 
As for claim 13, UEDA as combined discloses the motor vehicle auxiliary unit electric motor as recited in claim 12, wherein the internal ground contact (at 48) is obvious to comprise a non-insulated conductor path region of the circuit board, because UEDA discloses the plate spring may be kept in contact with the ground portion 48 and the core member 24 by an elastic force [0062, 0064-0065].  In order to that, the internal ground contact (at 48) is obvious to be a non-insulated conductor path region of the circuit board. 
As for claim 14, UEDA as combined discloses the motor vehicle auxiliary unit electric motor as recited in claim 12, wherein the contact spring (50, 72, Figs. 7-9) is attached to the circuit board and is in a touching contact with the ferromagnetic stator body. 

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Examiner regards vehicle ground at vehicle body (e.g., chassis) is well-known matter in the art. 
US 20190074751 A1, [0104, 0106]; US 20190016373 A1, [0023]; US 20180331604 A1, [0036]
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270- and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834